Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities:
“oil valve” in lines 1-2 should be --an oil valve--;
“for the purpose of filtering” should be --configured to filter--;
“wherein oil cleaned in the region of the oil filter can be carried in the direction” in lines 6-7 should be --wherein oil is cleaned in a region of the oil filter and can be carried in a direction--.
Claim 2 is objected to because of the following informalities:
“is embodied in such a way that” in lines 1-2 should be --is configured such that --;
“the oil” in line 2 should be --oil--;
“the dirt particles” in line 2 should be --dirt particles-- (see claim 1 - “to wash dirt particles” in line 8 does not introduce the dirt particles with an “a”).
Claim 4 is objected to because “in which it is only possible in the region of the oil filter to filter dirt particles out of the oil supplied to the oil filter from the return of the gearbox” in lines 5-7 should be --in which a region of the oil filter only filters dirt particles out of oil supplied to the oil filter from the return of the gearbox--.
Claim 5 is objected to because “in which it is only possible in the region of the oil filter to filter dirt particles out of the oil supplied to the oil filter from the return of the gearbox” in lines 4-6 should be --in which a region of the oil filter only filters dirt particles out of oil supplied to the oil filter from the return of the gearbox--.
Claim 12 is objected to because “the oil volume flow” in line 1 should be --an oil volume flow--.
Claim 13 is objected to because of the following informalities:
“is designed in such a way that” in lines 1-2 should be --is configured such that--;
“the oil volume flow” in line 2 should be --an oil volume flow--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“a valve unit is provided, by means of which” in claim 3
“the oil volume flow, by means of which” in claim 12
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“restriction device” (claim 6) -- see Fig. 9 and Para 86 - “Moreover , there is the possibility of embodying the restriction devices 63 and 64 as constant restrictors, as illustrated in FIG . 9, or alternatively of configuring at least one of the restriction devices 63 or 64 as an adjustable restriction device”;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheridan et al. (U.S. 2016/0032772)(Parnin, U.S. 8,230,974 is incorporated in Sheridan by reference (see Para 40 of Sheridan)).
Re claim 1:
Sheridan discloses a gas turbine engine (20, gas turbine engine - Para 29) for an aircraft (Para 33 - “engine 20 in one example is a high-bypass geared aircraft engine”) having a gearbox (71, bearing compartment - Para 36 (a type of gearbox as shown in Fig. 2 and as described in Para 36 - “bearing compartment 71 having a compartment cavity that includes the geared architecture 48 of the fan drive gear system”)) that can be supplied with oil (Para 35 - “auxiliary pump 63 supplies liquid, such as oil, to lubricate gears and bearings of the geared architecture 48”) via an oil system (61, pump system - 
wherein the oil supplied to the gearbox (71) can be fed back into the oil system (61) via a return (68, seventh passage - Para 39 (shown as a type of return in Fig. 2 as it is shown communicating with element 76 through elements 60, 72, and 63, and element 76 is described in Para 41 as communicating oil “to be recycled within the oil system” (flow from 68 to 72 shown in Fig. 4A of Parnin which is incorporated by reference))) of the gearbox (71)(see Fig. 2 - flow from element 68 is shown exiting element 71 and returning to element 61 via element 76 as described in Para 41) and can be supplied to a feed (80, seventh passage - Para 39; 104, twelfth passage - Para 44 (see Fig. 2, elements 80 and 104 are collectively shown as a type of feed of element 71 (described in Paras 44-45))) of the gearbox (71) again via the oil system (61)(see Fig. 2 - flow from element 61 shown directed to element 71 through elements 80/104 (as described in Paras 44-45)), 
wherein the oil system (61) has an oil filter (84, self-cleaning filter - Para 41 (described as a type of oil filter in Para 42)) between the return (68) and the feed (80/104) of the gearbox (71)(see Fig. 2 - element 84 is shown positioned between elements 68 and 80/104) for the purpose of filtering dirt particles out of the oil introduced into the oil system from the return (68)(see Fig. 2, Para 42 and 45), 
wherein oil cleaned in the region of the oil filter (84) can be carried in the direction of the feed (80/104) of the gearbox (71)(see Fig. 2 and Para 45), and 

Re claim 2:
Sheridan discloses wherein the oil system (61) is embodied in such a way that the oil for washing out the dirt particles (Para 45 - “…excess flow washes over the screen 94 and removes the collected debris…”) can be passed continuously and/or discontinuously through the oil filter (84)(see Fig. 2 and Para 41 - “If the pressure in the main supply, i.e. the sixth passage 78, is low, then windmill oil will be directed to the journal bearings 48b via the auxiliary, i.e. fifth passage 76. If the pressure in the main Supply passage 78 is normal, then the main oil will be directed to the journal bearings 48b and windmill oil will be sent to the main reservoir via the fifth and ninth passages 76, 89 to be recycled within the oil system” and Para 45 (para 41 describes a type of discontinuous flow from element 62 to element 84 which is described as being flor washing out particles in Para 45)).
Re claim 3:
Sheridan discloses wherein a valve unit (60, first shuttle valve - Para 37; 62, shuttle valve - Para 37 (person having ordinary skill in the art would recognize elements 60 and 62 collectively as a type of valve unit as described in Para 40 - “the first shuttle valve 60 and second shuttle valve 62 work together as a valve system.”)) is provided, by means of which oil can be passed through the oil filter (84) to wash out dirt particles (see Fig. 2, Paras 40-41 and 45 (Para 45 describes passage of oil through element 84 
Re claim 4:
Sheridan discloses wherein, depending on a pressure (see Col. 7, Lines 25-31 of Parnin (incorporated by reference) - “the pressure is lubricating liquid pressure downstream of auxiliary pump 44” (this referenced pressure is shown in Fig. 2 of Sheridan as a type of pressure between elements 68 and 84 as the auxiliary pump is numbered 63 and immediately downstream of element 63 is a location between elements 68 and 84)) in the oil system (61) between the return (68) of the gearbox (71) and the oil filter (84), the valve unit (60/62) can be transferred to an operating state in which dirt particles can be filtered out of the oil in the oil filter (84) and oil can be passed through the oil filter (84) to wash out dirt particles (see Fig. 2 and Paras 44-45 of Sheridan, and Col. 7, Lines 25-31, and 51-64 of Parnin (incorporated by reference) - cited portion of Parnin describes either routing of oil from the sump (48) to bearings (54) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 58] to bearings (54) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44); when translated to the elements of Sheridan (see Fig. 2) this is: either routing of oil from the sump (69) to bearings (48b) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 75] to bearings (48b) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44); and Paras 44-45 of Sheridan describes oil being filtered and passing to bearings 48b as well as oil being passed through the filter to wash debris and first state of elements 60/62 translated from Parnin determines the source of this oil being sump (69) of Sheridan), and to a further operating state, in which it is only possible in the region (see Fig. 3 at element 94 (a type of region is shown where the indicated flow entering at 88/98 only passes through element 94 and is only filtered)) of the oil filter (84) to filter dirt particles out of the oil supplied to the oil filter (84) from the return (68) of the gearbox (71)(see Figs. 2-3 and Para 44 of Sheridan, and Col. 7, Lines 25-31, and 51-64 of Parnin (incorporated by reference) - cited portion of Parnin describes either routing of oil from the sump (48) to bearings (54) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 58] to bearings (54) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44); when translated to the elements of Sheridan (see Fig. 2) this is: either routing of oil from the sump (69) to bearings (48b) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 75] to bearings (48b) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44); and Para 44 of Sheridan describes oil being filtered and passing to bearings 48b and as shown in Fig. 3 there is a portion of element 84 shown where oil is only filtered, and the second state of elements 60/62 translated from Parnin determines the source of this oil being element (68) of Sheridan (relied upon as return as described above)).
Re claim 5:
Sheridan discloses wherein the valve unit (60/62) can be transferred under time and/or logic control (see Col. 7, Lines 51-64 of Parnin (incorporated by reference) - when main pump 66 does not supply adequate liquid. If main pump 66 is not supplying adequate liquid due to slow rotation of high pressure spool 20, then sensor 128 can sense pressure below a threshold and first shuttle valve 60' can direct fluid from Sump 48 to bearings 54. This allows liquid to be supplied to bearings 54 for an extended period of time of windmilling. If, however, high pressure spool 20 is not rotating slowly, then sensor 128 can sense pressure above the threshold and first shuttle valve 60' can direct fluid from auxiliary pump 68 to bearings 54” (a type of logic control)) to an operating state in which dirt particles can be filtered out of the oil in the oil filter (84) and oil can be passed through the oil filter (84) to wash out dirt particles (see Fig. 2 and Paras 44-45 of Sheridan, and Col. 7, Lines 25-31, and 51-64 of Parnin (incorporated by reference) - cited portion of Parnin describes either routing of oil from the sump (48) to bearings (54) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 58] to bearings (54) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44)(a type of logic control); when translated to the elements of Sheridan (see Fig. 2) this is: either routing of oil from the sump (69) to bearings (48b) through use of elements 60/62 in a type of first state, or routing of oil from either the auxiliary [reservoir 75] to bearings (48b) through use of elements 60/62 in a type of second state, depending on pressure sensed downstream auxiliary pump (44)(a type of logic control); and Paras 44-45 of Sheridan describes oil being filtered and passing to bearings 48b as well as oil being passed through the filter to wash debris and passing to compartment 71, and the first state of elements 60/62 translated from Parnin determines the source of this oil being second state, depending on pressure sensed downstream auxiliary pump (44)(a type of logic control); and Para 44 of Sheridan describes oil being filtered and passing to bearings 48b and as shown in Fig. 3 there is a portion of element 84 shown where oil is only filtered, and the second state of elements 60/62 translated from Parnin determines the source of this oil being element (68) of Sheridan (relied upon as return as described above)).
Re claim 6:
Sheridan discloses wherein a restriction device (106, restrictor - Para 45) is provided between the oil filter (84) and the return (68)(different than claimed invention) and/or between the oil filter (84) and the feed (80/104) of the gearbox (71)(see Figs. 2-3 
Re claim 7:
Sheridan discloses wherein the oil system (61) has an oil pump (63, auxiliary pump - Para 35 (a type of oil pump as described in Para 35)) downstream of the return (68) of the gearbox (71) and upstream of the oil filter (84)(see Fig. 2 - element 63 is shown downstream of element 68 and upstream of element 84).
Re claim 8:
Sheridan discloses wherein the gearbox (71) can also be supplied with oil via a part (89, ninth passage - Para 39 (see Fig. 2 - element 89 is shown as a type of part of element 61)) of the oil system (61) via which oil can be passed from the return (68) of the gearbox (71) to the feed (80/104) of the gearbox (71) in parallel with that part (see Fig. 2 at element 84) of the oil system (61) which includes the oil filter (84)(see Fig. 2 - element 89 is shown receiving flow from element 68 (see Fig. 4B of Parnin which is incorporated by reference) through elements 60, 74, and 86; and element 89 is shown in communication with element 80 through elements 64, 85, 66, 81, 78, 82, 62 (see Fig. 3A of Parnin which is incorporated by reference), and element 89 is shown in parallel with 84 in Fig. 2).
Re claim 10:
Sheridan discloses wherein the oil filter (84) is arranged outside a housing (see Fig. 2 at element 71 (element 71 is described in Para 36 as a “compartment” which is shown in Fig. 2 by a solid boundary of elements 48, 75, 60, and 72, and a person 
Re claim 11:
Sheridan discloses wherein the oil filter (84) comprises a housing (86, filter housing - Para 43), in which a filter medium (94, oil screen - Para 43 (a type of filter medium as described in Para 43)) is arranged between an inlet (88, inlet - Para 43) of the housing (86), which is connected to the return (68) of the gearbox (71)(see Figs. 2-3 and Fig. 3B of Parnin (incorporated by reference) - element 88 is described connected to element 78 in Para 44 and in Fig. 3B of Parnin this flow is shown directed from element 76 which is shown in Fig. 2 connected to element 68), and an outlet (90, first outlet - Para 43) of the housing (86), which is connected to the feed (80/104) of the gearbox (71)(Para 44 (element 90 described connected to element 80)), wherein the housing (86) comprises a further outlet (92, second outlet - Para 43), via which oil for washing dirt particles out of the filter medium (94) can be discharged from the housing (86)(Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”)
Re claim 12:
Sheridan discloses wherein the oil volume flow (Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”), by means of which dirt particles can be discharged from the oil filter (84)(Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”), can be introduced into the return (68) of the gearbox (71) starting from the oil filter (84)(see Figs. 2-3 - element 92 shown in Fig. 3 communicating with element 104 which in Fig. 2 is shown entering element 71 where it is capable of communicating with element 68 through element 73 which is shown in Fig. 2 as open (and also described in Para 38)).
Re claim 13:
Sheridan discloses wherein the oil system (61) is designed in such a way that the oil volume flow (Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”) to be passed through the oil filter (84) to wash out dirt particles (Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”) can be supplied to the oil filter (84) at least partially starting from the return (68) of the gearbox (71)(see Fig. 2, and Figs. 3B and 4A of Parnin (incorporated by reference) - element 68 is shown communicating with element 76 through elements 60, 72, and 63 (see Fig. 4A of Parnin for communication between 68 and 72 through element 60) and between Figs. 3B of Parnin and Fig. 2, element 84 is shown receiving flow from element 76, which performs the function described in Para 45 - “The excess flow washes over the screen 94 and removes the collected debris. This oil and debris then exit the housing via the second outlet 92 and is returned to the bearing compartment.”).
Re claim 14:
core flow path C”), which comprises a turbine (46, low pressure turbine - Para 31), a compressor (44, low pressure compressor - Para 31) and a core shaft (40, inner shaft - Para 31 (shown as a type of inner shaft in Fig. 1)) connecting the turbine (46) to the compressor (44)(Para 31 - “an inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46.”), is provided, wherein a fan (42, fan - Para 31), which is positioned upstream of the engine core (see Fig. 1 - element 42 is shown upstream of element C (which is a core flow path per Para 29)), comprises a plurality of fan blades (see Fig. 1 at element 42 - a type of fan blade is shown (inherently a plurality of fan blades as element 42 is a fan of a gas turbine engine per Para 31, which inherently includes a plurality of fan blades)), and the gearbox (71) receives an input from the core shaft (40)(see Fig. 1 - element 48 (which is part of 71 as shown in Fig. 2) is shown connected to element 40 and driven thereby per Para 31) and outputs drive for the fan (42) in order to drive the fan at a lower speed than the core shaft (40)(see Fig. 1 and Para 31 - “The inner shaft 40 is connected to the fan 42 through a speed change mechanism, which in exemplary gas turbine engine 20 is illustrated as a geared architecture 48 to drive the fan 42 at a lower speed than the low speed spool 30”).
Re claim 15:
Sheridan discloses wherein the turbine (46) is a first turbine (see Fig. 1 - element 46 is shown as a type of first turbine by presence of element 54 which is a high pressure turbine per Para 31), the compressor (44) is a first compressor (see Fig. 1 - element 44 is shown as a type of first compressor by presence of element 52 which is a high pressure compressor per Para 31), and the core shaft (40) is a first core shaft (see The low speed spool 30 generally includes an inner shaft 40 that interconnects a fan 42, a low pressure compressor 44 and a low pressure turbine 46… The high speed spool 32 includes an outer shaft 50 that interconnects a high pressure compressor 52 and high pressure turbine 54.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (U.S. 2016/0032772) as applied to claim 1 above, and further in view of Doiguchi (JP2001317376A).
Re claim 9:
Sheridan teaches a housing (see Fig. 2 at element 71 (element 71 is described in Para 36 as a “compartment” which is shown in Fig. 2 by a solid boundary of elements 48, 75, 60, 72, and forming element 62 and a person having ordinary skill in the art would recognize this as a type of housing)) of the gearbox (71).
Sheridan fails to disclose wherein the oil filter (84) is arranged at least partially within the housing of the gearbox.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the housing of the gearbox of Sheridan after the housing of the gearbox of Doiguchi to thereby place the oil filter (84) of Sheridan within the housing of the gearbox (71) of Sheridan as taught by Doiguchi for the advantage of being able to simplify the oil passages (Doiguchi; Para 31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masclet (U.S. 4,905,644) teaches an engine for an aircraft (Col. 1, Line 43 - “an aircraft engine”) having an oil system (Fig. 2), wherein the oil system has an oil filter (17) between the return (19) and the feed (see Fig. 2 - upstream element 14) for the purpose of filtering dirt particles out of the oil introduced into the oil system from the return (Col. 3, Lines 8-27), wherein oil cleaned in the region of the oil filter can be carried in the direction of the feed (see Fig. 2 - above element 17), and wherein oil can be passed through the oil filter to wash dirt particles out of the oil filter (see Fig. 2 at 21).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746    
Tuesday, June 29, 2021